DETAILED ACTION
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Wesley Parker (# 60,673) on 6/10/22.

The application has been amended as follows: 
	Amended claim 1 as follow:
1. A solar panel, comprising: 
one or more photovoltaic cells; 
a film that encapsulates the one or more photovoltaic cells; 
a glass housing, wherein the one or more photovoltaic cells encapsulated by the film is enclosed by the glass housing; 
one or more hermetically sealable ports in the glass housing for generation of a vacuum in an interior region of the solar panel;
one or more hermetically sealable holes in the glass housing through which one or more wires couple the photovoltaic cell to an electrical device; and
one or more glass plugs that fit at least partially into the one or more hermetically sealable ports to hermetically seal the solar panel and maintain the vacuum.
Cancelled claim 2.
Claims 1 and 3-12 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior arts are considered to be Ackerman et al. (US 5,022,930), Hensel et al. (US 9,312,424) and Watts et al. (US 2019/0006547).
Ackerman discloses claimed features such as a solar panel comprising a glass housing and hermetically sealable holes and ports in the glass housing to create a vacuum in the interior of the solar panel, but the reference does not teach nor render obvious one or more glass plugs that fit at least partially into the one or more hermetically sealable ports to hermetically seal the solar panel and maintain the vacuum.
Hensel discloses claimed features such as a solar panel comprising a glass housing and that the solar panel is hermetically sealed with a chamber, but the reference does not teach nor render obvious one or more glass plugs that fit at least partially into the one or more hermetically sealable ports to hermetically seal the solar panel and maintain the vacuum.
Watts discloses claimed features such as a solar panel comprising a glass housing and hermetically sealable holes and ports in the glass housing to create a vacuum in the interior of the solar panel, but the reference does not teach nor render obvious one or more glass plugs that fit at least partially into the one or more hermetically sealable ports to hermetically seal the solar panel and maintain the vacuum. 
Therefore, the claims have been found to be allowable over the prior arts.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA CHERN whose telephone number is (408)918-7559. The examiner can normally be reached Monday-Friday, 9:00 AM-4:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINA CHERN/Primary Examiner, Art Unit 1721